
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3632
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 28, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To provide improvements for the operations
		  of the Federal courts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Judiciary Administrative
			 Improvements Act of 2009.
		2.Senior judge
			 governance correction
			(a)In
			 generalSection 631(a) of
			 title 28, United States Code, is amended in the first sentence by striking
			 (including any judge in regular active service and all that
			 follows through was appointed).
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			3.Revision of
			 statutory description of the district of North Dakota
			(a)In
			 generalSection 114 of title
			 28, United States Code, is amended to read as follows:
				
					114.North
				Dakota
						
							North Dakota constitutes one judicial
				  district.
							Court shall be held at Bismarck, Fargo, Grand Forks,
				  and
				  Minot.
					.
			(b)Current cases
			 and juries not affected
				(1) Pending cases
			 not affectedThe amendment made by subsection (a) shall not
			 affect any action commenced before the effective date under subsection (c) and
			 pending in the United States District Court for the District of North Dakota on
			 such date.
				(2)Juries not
			 affectedThe amendment made by subsection (a) shall not affect
			 the composition, or preclude the service, of any grand or petit jury summoned,
			 empaneled, or actually serving in the Judicial District of North Dakota on the
			 effective date under subsection (c).
				(c)Effective
			 dateThis section and the amendment made by this section shall
			 take effect 90 days after the date of the enactment of this Act.
			4.Disability
			 retirement and cost-of-living adjustments of annuities for territorial
			 judges
			(a)In
			 generalSection 373 of title
			 28, United States Code, is amended—
				(1)in subsection (c),
			 by amending paragraph (4) to read as follows:
					
						(4)Any senior judge performing judicial
				duties pursuant to recall under paragraph (2) of this subsection shall be paid,
				while performing such duties, the same compensation (in lieu of the annuity
				payable under this section) and the same allowances for travel and other
				expenses as a judge on active duty with the court being
				served.
						;
				(2)by amending
			 subsection (e) to read as follows:
					
						(e)(1)Any judge of the
				District Court of Guam, the District Court of the Northern Mariana Islands, or
				the District Court of the Virgin Islands who is not reappointed (as judge of
				such court) shall be entitled, upon attaining the age of 65 years or upon
				relinquishing office if the judge is then beyond the age of 65 years—
								(A)if the judicial service of such judge,
				continuous or otherwise, aggregates 15 years or more, to receive during the
				remainder of the life of such judge an annuity equal to the salary received
				when the judge left office; or
								(B)if such judicial service, continuous
				or otherwise, aggregates less than 15 years, to receive during the remainder of
				the life of such judge an annuity equal to that proportion of such salary that
				the aggregate number of years of service of such judge bears to 15.
								(2)Any judge of the District Court of
				Guam, the District Court of the Northern Mariana Islands, or the District Court
				of the Virgin Islands who has served at least 5 years, continuously or
				otherwise, and who retires or is removed upon the sole ground of mental or
				physical disability, shall be entitled to receive during the remainder of the
				life of such judge an annuity equal to 40 percent of the salary received when
				the judge left office or, in the case of a judge who has served at least 10
				years, continuously or otherwise, an annuity equal to that proportion of such
				salary that the aggregate number of years of judicial service of such judge
				bears to 15.
							;
				and
				(3)by amending
			 subsection (g) to read as follows:
					
						(g)Any retired judge who is entitled to
				receive an annuity under this section shall be paid a cost-of-living adjustment
				as provided under section 8340(b) of title 5, except that in no case may the
				annuity payable to such retired judge, as increased under this subsection,
				exceed the salary of a judge in regular active service with the court on which
				the retired judge served before
				retiring.
						.
				(b)Effective
			 date
				(1)Compensation of
			 recalled judgesThe amendment
			 made by subsection (a)(1) shall apply with respect to judicial duties pursuant
			 to recall that are performed on or after the date of the enactment of this
			 Act.
				(2)Judges who are
			 not reappointedThe amendment made by subsection (a)(2) shall
			 apply to a judge who relinquishes office under section 373(e)(1) of title 28,
			 United States Code, as amended by such subsection, or who retires or is removed
			 from office under section 373(e)(2) of such title, as so amended, on or after
			 the date of the enactment of this Act.
				(3)Cost-of-living
			 increasesThe amendment made by subsection (a)(3) shall apply to
			 judges who retire before, on, or after the date of the enactment of this
			 Act.
				5.Annual leave
			 limit for judicial branch executives
			(a)In
			 generalSection 6304(f)(1) of
			 title 5, United States Code, is amended—
				(1)in subparagraph
			 (F), by striking or at the end;
				(2)in subparagraph
			 (G), by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(H)a position in the judicial branch that is
				designated as a senior executive position—
							(i)in
				the United States courts, by the Judicial Conference of the United
				States;
							(ii)in the Federal Judicial Center, by the
				Board of the Federal Judicial Center; or
							(iii)in the United
				States Sentencing Commission, by the
				Commission.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			6.Federal judicial
			 center personnel matters
			(a)In
			 generalSection 625 of title
			 28, United States Code, is amended—
				(1)by amending
			 subsection (b) to read as follows:
					
						(b)The Director shall
				appoint and fix the compensation of such additional professional personnel as
				the Board considers necessary, without regard to the provisions of title 5
				governing appointments in competitive service, or the provisions of chapter 51
				and subchapter III of chapter 53 of such title relating to classification and
				General Schedule pay rates, subject to the following:
							(1)The compensation
				of any person appointed under this subsection may not exceed the annual rate of
				basic pay for level V of the Executive Schedule under section 5316 of title 5,
				except that the Director may fix the compensation of 4 positions of the Center
				at a level not to exceed the annual rate of pay in effect for level IV of the
				Executive Schedule under section 5315 of title 5.
							(2)The salary of a
				reemployed annuitant under subchapter III of chapter 83 of title 5 shall be
				adjusted under section 8344 of such title, and the salary of a reemployed
				annuitant under chapter 84 of title 5 shall be adjusted under section 8468 of
				such
				title.
							.
				(2)in subsection (c),
			 by striking , United States Code,; and
				(3)in subsection
			 (d)—
					(A)by striking
			 , United States Code,; and
					(B)by striking
			 General Schedule pay rates, section 5332, title 5, United States
			 Code and insert the General Schedule under section 5332 of title
			 5.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			7.Separation of the
			 judgment and statement of reasons forms
			(a)In
			 generalSection 3553(c)(2) of
			 title 18, United States Code, is amended by striking the written order
			 of judgment and commitment and inserting a statement of reasons
			 form issued under section 994(w)(1)(B) of title 28.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			8.Pretrial services
			 functions for juveniles
			(a)In
			 generalSection 3154 of title
			 18, United States Code, is amended—
				(1)by redesignating
			 paragraph (14) as paragraph (15); and
				(2)by inserting after
			 paragraph (13) the following:
					
						(14)Perform, in a manner appropriate for
				juveniles, any of the functions identified in this section with respect to
				juveniles awaiting adjudication, trial, or disposition under chapter 403 of
				this title who are not
				detained.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			9.Statistical
			 reporting schedule for criminal wiretap orders
			(a)In
			 generalSection 2519 of title
			 18, United States Code, is amended—
				(1)in paragraph (1),
			 by striking Within thirty days and all that follows through
			 issuing or denying judge and inserting In January of each
			 year, any judge who has issued an order (or an extension thereof) under section
			 2518 that expired during the preceding calendar year, or who has denied
			 approval of an interception during that year,;
				(2)in paragraph (2),
			 by striking In January of each year and inserting In
			 March of each year; and
				(3)in paragraph (3),
			 by striking In April of each year and inserting In June
			 of each year.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			10.Thresholds for
			 administrative review of other than counsel case compensation
			(a)In
			 generalSection 3006A of
			 title 18, United States Code, is amended—
				(1)in subsection
			 (e)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), in the second sentence, by striking $500 and
			 inserting $800; and
						(ii)in
			 subparagraph (B), by striking $500 and inserting
			 $800; and
						(B)in paragraph (3),
			 in the first sentence, by striking $1,600 and inserting
			 $2,400; and
					(2)by adding at the
			 end the following:
					
						(5)Adjustment of
				dollar amounts
							(A)In
				generalThe dollar amounts
				provided in paragraphs (2) and (3) shall be adjusted by an amount, rounded to
				the nearest multiple of $100, equal to the percentage of the cumulative
				adjustments taking effect under section 5303 of title 5 in the rates of pay
				under the General Schedule since the date on which the dollar amounts provided
				in paragraphs (2) and (3), respectively, were last modified by statute.
							(B)Effective
				dateEach adjustment under subparagraph (A) shall take effect on
				the same day on which the corresponding adjustment under section 5303 of title
				5 takes
				effect.
							.
				(b)Effective
			 date
				(1)Increase in
			 dollar amountsThe amendments made by subsection (a)(1) shall
			 take effect on the date of the enactment of this Act.
				(2)Annual
			 adjustmentsThe amendment
			 made by subsection (a)(2) shall apply with respect to adjustments taking effect
			 under section 5303 of title 5, United States Code, after the date of the
			 enactment of this Act.
				
	
		
			Passed the House of
			 Representatives October 28, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
